Order filed July 10, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00895-CV
                                   ____________

   CANNON STORAGE SYSTEMS D/B/A VERN CANNON COMPANY AND
                     VERN CANNON, Appellants

                                          V.

               MBCI, A DIVISION OF NCI GROUP, INC., Appellee


                      On Appeal from the 269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-47714


                                     ORDER

      This is an appeal from a judgment signed August 26, 2011. On June 25, 2012,
appellant Cannon Storage Systems d/b/a Vern Cannon Company filed a notice of
withdrawal of its appeal and an amended notice of appeal. See Tex. R. App. P. 42.1.
Cannon Storage Systems informed the court that it no longer desires to pursue its appeal
and it amended the notice of appeal to remove Cannon Storage Systems d/b/a Vern
Cannon Company as an appellant.
      Accordingly, the appeal of Cannon Storage Systems d/b/a Vern Cannon Company
is ORDERED dismissed. The appeal of Vern Cannon remains pending before the court.
The clerk of this court is directed to change the style of this case to show that the only
appellant is Vern Cannon.

                                         PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                            2